 
Exhibit 10.3

 
ARTICLES OF AMENDMENT
TO
ARTICLES OF INCORPORATION
OF
CORD BLOOD AMERICA. INC.
 
DESIGNATING
SERIES A CONVERTIBLE PREFERRED STOCK
 
PURSUANT TO SECTION 607.0602 OF THE
FLORIDA BUSINESS CORPORATION ACT


 
Cord Blood America, Inc., a corporation organized and existing under Florida
Business Corporation Act (hereinafter called the “Corporation”), in accordance
with the provisions of Section 607.0602 thereof, DOES HEREBY CERTIFY:
 

     
FIRST:
  
These Articles of Amendment were adopted by the Board of Directors on April __,
2015 in the manner prescribed by Section 607.1002 of the Florida Business
Corporation Act. Shareholder action was not required.
   
SECOND:
  
That pursuant to the authority vested in the Board of Directors of the
Corporation in accordance with the provisions of the Articles of Incorporation,
as amended, of the Corporation (the “Articles of Incorporation”), the Board of
Directors adopted the following resolution on April ___, 2015 designating
724,000 shares of the Company’s authorized preferred stock as “Series A
Convertible Preferred Stock”:
     
  
RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation in accordance with the provisions of the Articles of
Incorporation, a series of Preferred Stock, having a par value of $0.0001 per
share, of the Corporation be and hereby is created, and that the designation and
number of shares thereof, and the voting and other powers, preferences and
relative, participating, optional or other rights of the shares of such series,
and the qualifications, limitations and restrictions thereof, are as follows:



 
TERMS OF
SERIES A CONVERTIBLE PREFERRED STOCK


 
Seven Hundred and Twenty Four Thousand (724,000) shares of the authorized and
unissued Preferred Stock of the Corporation are hereby designated “Series A
Convertible Preferred Stock” with the following rights, preferences, powers,
privileges, restrictions, qualifications, and limitations.
 
1. Fractional Shares. Series A Convertible Preferred Stock may be issued in
fractional shares.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Dividends. Series A Convertible Preferred Stock shall be treated pari passu
with Common Stock except that the dividend on each share of Series A Convertible
Preferred Stock shall be equal to the amount of the dividend declared and paid
on each share of Common Stock multiplied by the Conversion Rate (as defined
below) for one share of Series A Convertible Preferred Stock.


3. Liquidation, Dissolution, or Winding Up; Certain Mergers, Consolidations and
Asset Sales.
 
(a)   Preferential Payments to Holders of Series A Convertible Preferred
Stock.  In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event, the holders of shares
of Series A Convertible Preferred Stock then outstanding shall be entitled to be
paid out of the assets of the Corporation available for distribution to its
stockholders before any payment shall be made to the holders of Common Stock by
reason of their ownership thereof, an amount per share equal to the greater of:
(i) Series A Original Issue Price, plus any dividends declared but unpaid
thereon and (ii) the amount that each share of Preferred Stock would otherwise
have been entitled to receive if all of the Series A Preferred Stock was
converted into shares of Common Stock at the Conversion Rate then existing
immediately prior to such voluntary or involuntary liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event (the amount payable
pursuant to this sentence is hereinafter referred to as the “Series A
Liquidation Amount”). If upon any such liquidation, dissolution or winding up of
the Corporation or Deemed Liquidation Event, the assets of the Corporation
available for distribution to its stockholders shall be insufficient to pay the
holders of shares of Series A Convertible Preferred Stock the full amount to
which they shall be entitled under this Subsection 3(a), the holders of shares
of Series A Convertible Preferred Stock shall share ratably in any distribution
of the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full. For the purposes hereof, the term “Series A Original Issue Price” shall
mean $1.00 per share of Series A Convertible Preferred Stock (as equitably
adjusted for stock splits, combinations and like occurrences).
 
(b) Deemed Liquidation Events.  Each of the following events shall be considered
a “Deemed Liquidation Event” unless the holders of at least a majority of the
outstanding shares of Series A Convertible Preferred Stock elect otherwise by
written notice sent to the Corporation at least 30 days prior to the effective
date of any such event: (i) a merger or consolidation in which the Corporation
is a constituent party or a subsidiary of the Corporation is a constituent party
and the Corporation issues shares of its capital stock pursuant to such merger
or consolidation, except any such merger or consolidation involving the
Corporation or a subsidiary in which the shares of capital stock of the
Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares of capital
stock that represent, immediately following such merger or consolidation, at
least a majority, by voting power, of the capital stock of the surviving or
resulting corporation; or (ii) the sale, lease, transfer, exclusive license or
other disposition, in a single transaction or series of related transactions, by
the Corporation or any subsidiary of the Corporation of all or substantially all
the assets of the Corporation and its subsidiaries taken as a whole, or the sale
or disposition (whether by merger or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
(c) Effecting a Deemed Liquidation Event.   The Corporation shall not have the
power to effect a Deemed Liquidation Event referred to in Subsection 3(b) unless
the agreement or plan of merger or consolidation for such transaction (the
“Merger Agreement”) provides that the consideration payable to the stockholders
of the Corporation shall be allocated among the holders of capital stock of the
Corporation in accordance with Subsections 3(a).  In the event of a Deemed
Liquidation Event referred to in Subsection 3(b), if the Corporation does not
effect a dissolution of the Corporation within 90 days after such Deemed
Liquidation Event, then (i) the Corporation shall send a written notice to each
holder of Series A Convertible Preferred Stock no later than the 90th day after
the Deemed Liquidation Event advising such holders of their right (and the
requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series A
Convertible Preferred Stock, and (ii) if the holders of at least a majority of
the then outstanding shares of Series A Convertible Preferred Stock so request
in a written instrument delivered to the Corporation not later than 120 days
after such Deemed Liquidation Event, the Corporation shall use the consideration
received by the Corporation for such Deemed Liquidation Event (net of any
retained liabilities associated with the assets sold or technology licensed, as
determined in good faith by the Board of Directors of the Corporation), together
with any other assets of the Corporation available for distribution to its
stockholders, all to the extent permitted by Florida Business Corporations Act
governing distributions to stockholders (the “Available Proceeds”), on the 150th
day after such Deemed Liquidation Event, to redeem all outstanding shares of
Series A Convertible Preferred Stock at a price per share equal to the Series A
Liquidation Amount plus the amount that such holders of Series A Convertible
Preferred Stock would have received pari passu with the shares of Common Stock
if a dissolution had actually occurred at the time of such Deemed Liquidation
Event.  Notwithstanding the foregoing, in the event of a redemption pursuant to
the preceding sentence, if the Available Proceeds are not sufficient to redeem
all outstanding shares of Series A Convertible Preferred Stock, the Corporation
shall ratably redeem each holder’s shares of Series A Convertible Preferred
Stock to the fullest extent of such Available Proceeds, and shall redeem the
remaining shares as soon as it may lawfully do so under Florida Business
Corporations Act governing distributions to stockholders.  Prior to the
distribution or redemption provided for in this Subsection 3(c), the Corporation
shall not expend or dissipate the consideration received for such Deemed
Liquidation Event, except to discharge expenses incurred in connection with such
Deemed Liquidation Event or in the ordinary course of business.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Amount Deemed Paid or Distributed.  The amount deemed paid or distributed to
the holders of capital stock of the Corporation upon any such merger,
consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity.  The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation.
 
(e) Allocation of Escrow. In the event of a Deemed Liquidation Event pursuant to
Subsection 3(b), if any portion of the consideration payable to the stockholders
of the Corporation is placed into escrow and/or is payable to the stockholders
of the Corporation subject to contingencies, the Merger Agreement shall provide
that (a) the portion of such consideration that is not placed in escrow and not
subject to any contingencies (the “Initial Consideration”) shall be allocated
among the holders of capital stock of the Corporation in accordance with
Subsection 3(a) as if the Initial Consideration were the only consideration
payable in connection with such Deemed Liquidation Event and (b) any additional
consideration which becomes payable to the stockholders of the Corporation upon
release from escrow or satisfaction of contingencies shall be allocated among
the holders of capital stock of the Corporation in accordance with Subsections
3(a) after taking into account the previous payment of the Initial Consideration
as part of the same transaction.
 
4. Voting.
 
(a) Generally. On any matter presented to the stockholders of the Corporation
for their action or consideration at any meeting of stockholders of the
Corporation (or by written consent of stockholders in lieu of meeting), the
holders of shares of Series A Convertible Preferred Stock shall vote on all
matters as a class with the holders of Common Stock and each share of Series A
Convertible Preferred Stock shall entitle the holder thereof to such number of
votes per share as is equal to the Conversion Rate for one share of Series A
Convertible Preferred Stock.
 
(b) Board of Directors.
 
(i)           The holders of record of the shares of Series A Convertible
Preferred Stock, exclusively and as a separate class, shall be entitled to elect
three (3) directors of the Corporation (the “Series A Directors”).  Any Series A
Director elected as provided in the preceding sentence may be removed without
cause by, and only by, the affirmative vote of the holders of the shares of the
Series A Convertible Preferred Stock, given either at a special meeting of such
stockholders duly called for that purpose or pursuant to a written consent of
stockholders.
 
(ii)           Upon and following a Deadlock Resolution Event (as defined
below), the holders of record of the shares of Series A Convertible Preferred
Stock and Common Stock, voting together on an as converted basis shall be
entitled to elect one (1) director of the Corporation (the “Deadlock Director”)
in accordance with the terms and provisions set forth herein.  Following a
Deadlock Resolution Event, and for so long as no Deadlock Director has been
appointed by the Series A Preferred Stock and Common Stock (voting together on
an as converted basis), the holder(s) of a majority of the outstanding Series A
Preferred Stock (the “Proposing Series A Stockholders”) may propose three
Independent Qualified Directors (as defined below) to the Board of Directors of
the Company and the Board shall nominate and appoint one of such Independent
Qualified Directors to be the Deadlock Director as selected by a majority of the
non Series A Directors. For the purposes hereof, the term: (a) “Deadlock
Resolution Event” shall mean an occurrence where a material resolution is
proposed to the Board and a majority of the then existing Board is unable to
approve or reject such resolution within five days following the date that such
resolution was first motioned for approval and (b) “Independent Qualified
Directors” shall mean an individual: (i) with reasonable skill and/or
qualifications to serve on the Board of Directors of a company of the
Corporation’s stature and (ii) which the Proposing Series A Stockholder(s)
certifies in writing that to the best of its knowledge has no prior direct
contact (whether familial, social or business) with such Proposing Series A
Stockholder(s) or any affiliate thereof. A Deadlock Director may be removed
without cause by, and only by the vote of a majority of the holders of Series A
Preferred Stock and Common Stock (on an as converted basis) given either at a
special meeting of such stockholders duly called for that purpose or pursuant to
a written consent of stockholders.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Series A Convertible Preferred Stock Protective Provisions.  At any time
when shares of Series A Convertible Preferred Stock are outstanding, the
Corporation shall not, either directly or indirectly by amendment, merger,
consolidation or otherwise, do any of the following without (in addition to any
other vote required by law or the Articles of Incorporation) the written consent
or affirmative vote of the holders of at least a majority of the then
outstanding shares of Series A Convertible Preferred Stock, given in writing or
by vote at a meeting, consenting or voting (as the case may be) separately as a
class, and any such act or transaction entered into without such consent or vote
shall be null and void ab initio, and of no force or effect. 
(i) liquidate, dissolve or wind-up the business and affairs of the Corporation,
effect any merger or consolidation or any other Deemed Liquidation Event,  or
consent to any of the foregoing;
 
(ii) amend, alter or repeal any provision of the Articles of Incorporation or
Bylaws of the Corporation;
 
(iii) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock, including any
designation of any additional classes or series of Preferred Stock (including
the authorization or designation of any additional Series A Convertible
Preferred Stock); provided the foregoing shall not restrict the authorization of
additional shares of Common Stock;
 
(iv) reclassify, alter or amend any existing security of the Corporation;
 
(v) purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Corporation other than repurchases of stock from former employees,
officers, directors, consultants or other persons who performed services for the
Corporation or any subsidiary in connection with the cessation of such
employment or service at the lower of the original purchase price or the
then-current fair market value thereof;
 
(vi) create, or authorize the creation of, or issue, or authorize the issuance
of any debt security, or permit any subsidiary to take any such action with
respect to any debt security other than equipment leases or bank lines of credit
unless such debt security has received the prior approval of the Board of
Directors;
 
(vii) create, or hold capital stock in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Corporation,
or sell, transfer or otherwise dispose of any capital stock of any direct or
indirect subsidiary of the Corporation, or permit any direct or indirect
subsidiary to sell, lease, transfer, exclusively license or otherwise dispose
(in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary; or
 
(viii) increase or decrease the authorized number of directors constituting the
Board of Directors beyond six, unless a Deadlock Event has occurred in which
case the Board may be expanded to seven (7), provided that such seventh
director, and any replacement or successor thereto, is appointed consistent with
the provisions of Section 4(b)(ii) hereof;
 


 
4

--------------------------------------------------------------------------------

 
 
5. Conversion Rate and Adjustments.
 
(a) Conversion Rate. The Conversion Rate shall be the Series A Percentage (as
defined below) multiplied by the Maximum Common Converted Share Number.  For the
purposes hereof, the following terms shall have the meanings set forth below:
 
“Series A Percentage” shall mean with respect to any holder(s) of Series A
Convertible Preferred Stock the fraction obtained from dividing the number of
shares of Series A Convertible Preferred Stock held by such holder(s) by
724,000.
 
“Maximum Common Converted Share Number” shall mean 29.9793% of the number of
shares of Common Stock then outstanding on a fully diluted and converted basis
(assuming the conversion and exercise of all then existing convertible
securities (including the conversion of any outstanding Series A Convertible
Preferred Stock)).
 
(b) Adjustment for Stock Splits and Combinations. If the Corporation shall at
any time or from time to time after the issuance of the Series A Convertible
Preferred Stock effect a subdivision of the outstanding Common Stock, the
Conversion Rate then in effect immediately before that subdivision shall be
proportionately increased. If the Corporation shall at any time or from time to
time after the issuance of the Series A Convertible Preferred Stock combine the
outstanding shares of Common Stock, the Conversion Rate then in effect
immediately before the combination shall be proportionately decreased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.
 
(c) Adjustment for Merger or Reorganization, etc. If there shall occur any
reorganization, recapitalization, reclassification, consolidation, or merger
involving the Corporation in which the Common Stock (but not the Series A
Convertible Preferred Stock) is converted into or exchanged for securities,
cash, or other property, then, following any such reorganization,
recapitalization, reclassification, consolidation, or merger, each share of
Series A Convertible Preferred Stock shall thereafter be convertible in lieu of
the Common Stock into which it was convertible prior to such event into the kind
and amount of securities, cash or other property that a holder of the number of
shares of Common Stock of the Corporation issuable upon conversion of one share
of Series A Convertible Preferred Stock immediately prior to such
reorganization, recapitalization, reclassification, consolidation, or merger
would have been entitled to receive pursuant to such transaction.


 
5

--------------------------------------------------------------------------------

 
 
6. Conversion.
 
(a) Shares of Series A Convertible Preferred Stock shall not be convertible at
any time that there are not a sufficient number of authorized shares of Common
Stock not reserved for other purposes so that all outstanding shares of Series A
Convertible Preferred Stock can be converted. All shares of Series A Convertible
Preferred Stock are subject to mandatory conversion as set forth below and are
not otherwise convertible. Upon the effective date of an amendment to the
Articles of Incorporation amending Article 2 of the Corporation’s Articles of
Incorporation increasing the total number of authorized Common Stock such that
there are sufficient number of authorized shares of Common Stock not reserved
for other purpose such that all outstanding shares of Series A Convertible
Preferred Stock can be converted pursuant to the Conversion Rate (the “Mandatory
Conversion Date”), (i) all outstanding shares of Series A Convertible Preferred
Stock shall be automatically converted into shares of Common Stock, at the
Conversion Rate, (ii) such shares of Series A Convertible Preferred Stock may
not be reissued by the Corporation as shares of such series and (iii) all
outstanding options and warrants to acquire Series A Convertible Preferred Stock
shall be automatically converted into options and warrants to acquire shares of
Common Stock, at the then effective Conversion Rate and the price per Share of
Common Stock will be equal to the fraction in which the numerator is 1 and the
denominator is Conversion Rate.
 
(b) All holders of record of shares of Series A Convertible Preferred Stock
shall be given written notice of the Mandatory Conversion Date and the place
designated for mandatory conversion of all such shares of Series A Convertible
Preferred Stock pursuant to this Section 6. Such notice need not be given in
advance of the occurrence of the Mandatory Conversion Date. Such notice shall be
sent by first class or registered mail, postage prepaid, or given by electronic
communication in compliance with the provisions of the Florida Business
Corporation Act, to each record holder of Series A Convertible Preferred Stock.
Upon receipt of such notice, each holder of shares of Series A Convertible
Preferred Stock shall surrender his, her, or its certificate or certificates for
all such shares to the Corporation at the place designated in such notice, and
shall thereafter receive certificates for the number of shares of Common Stock
to which such holder is entitled pursuant to this Section 6. On the Mandatory
Conversion Date, all outstanding shares of Series A Convertible Preferred Stock
shall be deemed to have been converted into shares of Common Stock, which shall
be deemed to be outstanding of record, and all rights with respect to the Series
A Convertible Preferred Stock so converted, including the rights, if any, to
receive notices and vote (other than as a holder of Common Stock), will
terminate, except only the rights of the holders thereof, upon surrender of
their certificate or certificates therefor, to receive certificates for the
number of shares of Common Stock into which such Series A Convertible Preferred
Stock has been converted, and payment of any declared but unpaid dividends
thereon. If so required by the Corporation, certificates surrendered for
conversion shall be endorsed or accompanied by written instrument or instruments
of transfer, in form satisfactory to the Corporation, duly executed by the
registered holder or by his, her, or its attorney duly authorized in writing. As
soon as practicable after the Mandatory Conversion Date and the surrender of the
certificate or certificates for Series A Convertible Preferred Stock, the
Corporation shall cause to be issued and delivered to such holder, or on his,
her, or its written order, a certificate or certificates for the number of full
shares of Common Stock issuable on such conversion in accordance with the
provisions hereof and cash as provided in Section 6(b) in respect of any
fraction of a share of Common Stock otherwise issuable upon such conversion.
 
(c) All certificates evidencing shares of Series A Convertible Preferred Stock
that are required to be surrendered for conversion in accordance with the
provisions hereof shall, from and after the Mandatory Conversion Date, be deemed
to have been retired and cancelled and the shares of Series A Convertible
Preferred Stock represented thereby converted into Common Stock for all
purposes, notwithstanding the failure of the holder or holders thereof to
surrender such certificates on or prior to such date. Such converted Series A
Convertible Preferred Stock may not be reissued as shares of such Series, and
the Corporation may thereafter take such appropriate action (without the need
for stockholder action) as may be necessary to reduce the authorized number of
shares of Series A Convertible Preferred Stock accordingly.
 
(d) No fractional shares of Common Stock shall be issued upon conversion of the
Series A Convertible Preferred Stock. In lieu of any fractional shares to which
the holder would otherwise be entitled, fractional share shall be rounded up to
a whole share.
 

 
 
6

--------------------------------------------------------------------------------

 
 


RESOLVED, FURTHER, that any executive officer of the Corporation be and they
hereby is authorized and directed to prepare and file a Certificate of
Designation of Preferences, Rights and Limitations in accordance with the
foregoing resolution and the provisions of Florida law.


 
IN WITNESS WHEREOF, the undersigned have executed these Articles of Amendment
this 13 day of April, 2015.
 

             
 
By:
/s/ Joseph Vicente       Joseph Vicente       President          

 
 


 